DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 6, Internal electrode lacks antecedent basis, applicant has internal electrodes first and second internal electrode but no singular internal electrode.
As to claim 9 main surface lack antecedent basis. Which main surface?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Yoshihiko (cited on ids JP20150122438)  in view of  Sashida (20140319968 cited on ids).
a.	As to claim 1, Yoshihiko teaches A piezoelectric element comprising: an element body made of a piezoelectric material (item 100) and including a plurality of internal electrodes disposed to be laminated (120a and 120b); and a plurality of external electrodes formed on a surface of the element body (item 10) and electrically connected to the plurality of internal electrodes (items 125a and 125b), wherein the element body includes: an active region sandwiched between the plurality of internal electrodes (items 130), the active region expanding and contracting when a voltage is applied between the plurality of external electrodes (items 125a and 125b); and an inactive region (item 140) not vibrating when a voltage is applied between the plurality of external electrodes, the active region includes a first active region and a second active region adjacent to each other in a lamination direction of the plurality of internal electrodes (see figure 1 and associated text).
Yoshihiko does not teach where the active layer is a first active region and a second active region adjacent to each other in a lamination direction of the plurality of internal electrodes, the first active region and the second active region expanding and contracting in directions opposite to each other when a voltage is applied between the plurality of external electrodes, and the inactive region surrounds the active region.
Sashida teaches a piezoelectric body 12 (active layer) and a lower piezoelectric body item 14 in order to suppress current flowing in the piezo electric body. So the two region expand and contract opposite one another (figure 1 and associated disclosure).
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide active layer as a first active region and a second active region adjacent to each other in a lamination direction of the plurality of internal electrodes, the first active region and the second active region expanding and contracting in directions opposite to each other when a voltage is applied between the plurality of external electrodes, and the inactive region surrounds the active region to suppress current as suggested by Sashida.
b.	As to claim 2, Sashida teaches wherein the plurality of internal electrodes include: a first internal electrode positioned between the first active region and the second active region in the lamination direction (item 40); a second internal electrode sandwiching the first active region between the first internal electrode and the second internal electrode (item 44); and -3-New U.S. Patent Application a third internal electrode sandwiching the second active region between the first internal electrode and the third internal electrode ( item 54 figure 1). 
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide  the device wherein the plurality of internal electrodes include: a first internal electrode positioned between the first active region and the second active region in the lamination direction; a second internal electrode sandwiching the first active region between the first internal electrode and the second internal electrode; and -3-New U.S. Patent Application a third internal electrode sandwiching the second active region between the first internal electrode and the third internal electrode to ensure reduction in the current.
c.	As to claim 3 Yoshihiko and Sashida teach wherein the element body includes: a pair of main surfaces facing each other in the lamination direction (figure 1a and figure 1); and a side surface connecting the pair of main surfaces (side surfaces), and end portions of the plurality of internal electrodes are exposed on the side surface and electrically connected to the external electrodes provided on the side surface (see electrode structure in each).
d.	As to claim 4 and 5, the internal electrodes constitute a metal layer in the inactive layer which are connected to the external  electrodes.

Claim(s) 7-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiko (cited on ids JP20150122438)  in view of  Sashida (20140319968 cited on ids) in further view of Kim (20150255704).
	 . Yoshihiko teaches main surfaces and side surface connecting the main surfaces  but does not teach the plurality of internal electrodes are extracted to the main surface via a plurality of through-hole conductors extending in the lamination direction and electrically connected to the external electrodes provided on the main surface and wherein the plurality of through-hole conductors are positioned to be biased to a region close to the side -4-New U.S. Patent Application surface, and a maximum displacement region of the active region is deviated from a center of the element body when viewed from the lamination direction.
Kim teaches the plurality of internal electrodes are extracted to the main surface via a plurality of through-hole conductors extending (figure 6) in the lamination direction and electrically connected to the external electrodes provided on the main surface and wherein the plurality of through-hole conductors (items 123) are positioned to be biased to a region close to the side -4-New U.S. Patent Application surface, and a maximum displacement region of the active region is deviated from a center of the element body when viewed from the lamination direction items 124 and 125 are at the side Sashida makes clear the side deviate the max from the center figure 1) .
Thus it would have been obvious to one of ordinary skill in the art at the time of filling to provide the plurality of internal electrodes are extracted to the main surface via a plurality of through-hole conductors extending in the lamination direction and electrically connected to the external electrodes provided on the main surface and wherein the plurality of through-hole conductors are positioned to be biased to a region close to the side -4-New U.S. Patent Application surface, and a maximum displacement region of the active region is deviated from a center of the element body when viewed from the lamination direction as taught by Kim.
One would have been so motivated to provide protection to the electrodes and reduce the environmental impact on the electrodes providing longer life to the device. Further applicant shows no unexpected results between the external electrode and the vias thus change in location of the electrode is obvious.
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896